Title: To Benjamin Franklin from Samuel W. Stockton, 20 May 1779
From: Stockton, Samuel W.
To: Franklin, Benjamin


Sir.
The Hague May 20th. 1779.
I did myself the honor of writing to you the 28th. ulto.—it rather gives me pain to trouble you so soon after, but the kindness expressed in your’s of the 18h. March that I might rely on such friendly offices as might be in your power, gives me my best apology.
I think myself unfortunate, that (from the present scantiness of my finances) I am deprived of paying my personal respects to you at Paris before I depart for Ama.: I am obliged therefore thro’ this channel to tell you how much I shall thank you for any dispatches you may expect soon to forward for Congress, and as I know of no immediate conveyance from this country, you will permit me to remain in hopes of your friendly attention: In the mean time, as I am informed Mr. Pringle intends to leave Paris for this Country about the last of this month, may I request you for a few recommendatory letters, by him, to individuals in different parts of Ama. as I know not in what part of the continent I shall arrive? And as I have for this last year been in the public service, I need not say how much I shall be obliged for a few lines in my favor to The Honble The Committee of Congress for foreign affairs, if you think it proper. As a foundation for these letters I beg leave to subjoin the following copies (the original of the first being in your own possession) without troubling you with others.— “Dear friend. London May 16. 1778. The bearer Mr. Stockton, brother of your friend Richard Stockton Esquire of New Jersey, wishes much to be introduced to you. I have not had the pleasure of Mr. Stockton’s acquaintance, but my brother is intimate with him, and assures me that, upon all occasions, from the beginning of the controversy between the United States & this Country, he has shewn himself a zealous & steady assertor and supporter of the rights of America. May I therefore be permitted to recommend Mr. Stockton to your notice & protection. I am with the greatest respect & esteem, dear friend, your’s most affecty. His Excellency Benjamin Franklin Esqr. &c &c &c. Saml. Wharton.”
You will permit me to add an extract of a letter from Wm. Lee Esqr. to Mr. Cushing of Boston dated March 8th. 1779. “Dear Sir. I am happy to have it in my power to introduce to your acquaintance a worthy countryman Saml Witham Stockton Esqr. This gentleman has been some time with me in the service of his country, to which he has rendered considerable advantages, and which has much more to expect from his abilities & zeal in the cause of liberty. He now returns home & may possibly visit your city, in which case I beg leave to recommend him to your friendship & civilities &c &c.”
There is no news of importance here— Your cautionary letter to Mr. Dumas respecting Nicholas Davis has prevented the latter from imposing on several persons in this country.— I was induced to hope for some advantages for Ama. from the conferences at Teschen.—
The Prince of Or——e is again endeavoring to delay the equipment of the convoys, & the timid, lethargic souls of the 7 Provinces, I am afraid, will require a declaration from Spain or an attack upon their convoys by the English, before they will be thoroughly awakened, or before the patriotic party in this country can get the better of the intrigues of the Br: Court.
I am just now informed by a letter from Amsterdam of Mr. S. Sayre’s being in that city, having arrd. there a few days ago from Copenhagen by water.
I have requested Mr. Pringle to wait upon you for the above mentioned letters, before he leaves Paris— Your good offices in this instance will greatly add to my obligations & gratitude for your friendliness already experienced.
That you may long continue in health & the discharge of your public duties, and at length once more give Ama. an opportunity of personally testifying her highest & most grateful approbation for your important services in her glorious cause, is the sincere & most ardent wish of Sir Your most obliged & most respectful Servant.
Saml. W. Stockton.
His Excellency Benjamin Franklin Esqr.
 
Addressed: To / His Excellency / Benjamin Franklin Esquire / Minister Plenipotentiary at / the Court of Versailles &c &c &c / at Passy / near Paris.
Notation: Stocton S. W. 20 May 1779
